Citation Nr: 9926737	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-44 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated as 20 percent 
disabling. 

2.  Entitlement to service connection for psychiatric 
disability secondary to service-connected right knee 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996, July 1996, and December 1996 
rating decisions by regional offices of the Department of 
Veterans Affairs.  By rating decision in May 1996, the 
Phoenix, Arizona, Regional Office denied entitlement to an 
increased rating for right knee disability.  By rating 
decision in July 1996, the St. Louis, Missouri, Regional 
Office (RO) denied entitlement to a total rating based on 
individual unemployability.  A notice of disagreement as to 
both the right knee in the individual unemployability claims 
was received in August 1996, and a statement of the case was 
issued as to both issues that same month.  A substantive 
appeal was received in October 1996.  By rating decision in 
December 1996, the RO denied service connection for what it 
described as a nervous condition (hereinafter referred to in 
this decision as a psychiatric disability).  A notice of 
disagreement was received in May 1997, and a statement of the 
case was issued that same month.  A substantive appeal was 
received in July 1997.

The record shows that an additional claim based on back 
disability was denied by the RO.  It appears that a notice of 
disagreement was filed and a statement of the case issued, 
but the RO determined that a timely substantive appeal was 
not received to complete the appeal as to that issue.  38 
U.S.C.A. § 7105 (West 1991).  Accordingly, the back 
disability issue is not in appellate status. 


REMAND

For reasons hereinafter explained, the Board finds that 
appellate review cannot be properly accomplished at this 
time. 

The record shows that the veteran's right knee disability has 
been rated under the provisions of Diagnostic Code 5257 for 
recurrent subluxation and lateral instability.  Some medical 
records appear to document instability, while others appear 
to be to the effect that there is no instability.  
Clarification of this question is of added importance in 
light of other medical records which refer to degenerative 
arthritis of the right knee.  In this regard, VA's General 
Counsel has indicated that under certain circumstances, 
separate rating under Diagnostic Codes 5003 and 5257 may be 
assigned.  VAOPGCPREC 23-97 ( July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998).  Appropriate review of the right knee 
disability issue is therefore necessary to ensure that the 
veteran is given the benefit of applicable law. 

Although not entirely clear, it appears that the claim of 
depression secondary to right knee disability has been denied 
on the basis that there is no medical diagnosis of a chronic 
psychiatric disability.  The Board observes that VA 
examination in October 1996 resulted in an Axis I diagnosis 
of adjustment disorder with depressed mood.  The examiner 
also commented that it was not possible to determine how much 
of the depression was directly linked to the knee condition, 
but that the knee pain was "certainly one component of [the 
veteran's] deteriorating condition."  

When any claim is filed for entitlement to service 
connection, whether on a direct basis or as secondary to a 
service-connected disability, there must be an initial 
finding of a current chronic disability.  The question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's claim is 
based on a secondary relationship between his depression and 
his right ankle disability.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

The October 1996 VA examination report includes a notation by 
the examiner that the veteran's medical records were not 
available for review, nor was his claims file.  In view of 
the critical importance of medical evidence of a current 
chronic psychiatric disability and the relationship of any 
such disability to the service-connected right knee 
disability, additional action is necessary to allow for 
proper appellate review. 

Finally, as the issue of entitlement to a total disability 
rating due to service-connected disabilities may be affected 
by the ultimate determination as to the increased rating for 
right knee disability and the service connection for 
depression issues, appellate review must be deferred at this 
time. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for symptoms related to a 
psychiatric disorder and the right knee, 
since December 1997.  After obtaining any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
if the veteran suffers from a current 
chronic psychiatric disorder and, if so, 
whether such disorder is related to his 
service-connected right knee disability.  
It is imperative that the examiner review 
the veteran's medical records and the 
claims file.  If a chronic psychiatric 
disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that chronic right knee pain 
etiologically caused or aggravated any 
diagnosed psychiatric disorder. 

3.  The veteran should be afforded a VA 
medical examination to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
should be reviewed by the examiner in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The examiner 
should clearly report range of motion and 
should clearly indicate whether there are 
findings of recurrent subluxation and/or 
lateral instability.  If so, the severity 
of such recurrent subluxation and/or 
lateral instability should be reported. 

4.  The RO should also determine whether 
any additional development of the 
individual unemployability issue is 
necessary.  

5.  The RO should then review the 
expanded claims file and determine 
whether the benefits sought by the 
veteran can be granted.  The RO's review 
of the right knee disability rating issue 
should include an express determination 
as to whether separate ratings are 
warranted under applicable laws and 
General Counsel opinions.  The secondary 
service connection issue should be 
expressly reviewed in light of Allen v. 
Brown, 7 Vet.App. 439 (1995).  The RO 
should then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board. 

The purpose of this remand is to ensure an adequate record 
for eventual appellate review, to clarify the medical 
evidence, and to ensure application of all applicable laws, 
regulations and General Counsel opinions.  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran and his representative are 
free to submit additional evidence and argument in support of 
the appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

